In an action, inter alia, to declare certain provisions of the Brookhaven zoning ordinance unconstitutional, (1) defendants appeal from so much of an order of the Supreme Court, Suffolk County, entered July 13, 1977, as denied their motion made pursuant to CPLR 3211 (subd [a], par 7) to dismiss the second amended complaint and (2) certain of the plaintiffs cross-appeal from the balance of the order, which dismissed the second amended complaint as to them. (A cross appeal by plaintiff Percy Sutton has been withdrawn.) Order modified by deleting so much of the second decretal paragraph thereof as granted the motion to dismiss as against plaintiffs Myers, Warburton, Brown and Boyd, and substituting therefor a provision denying the motion as to those plaintiffs. As so modified, order affirmed, with one bill of $50 costs and disbursements payable jointly to all plaintiffs except plaintiff Sutton. The plaintiffs-appellants (except Mr. Sutton) are residents of the Town of Brookhaven who claim that their right to live in a balanced community has been prejudiced by the exclusionary zoning ordinance in Brookhaven. In addition, they claim that the zoning ordinance fails to adequately provide for the future needs of the town. As residents of the town they are within the class of persons entitled to challenge the adequacy of the zoning ordinance as to whether it provides an orderly plan for balanced growth (Berenson v Town of New Castle, 38 NY2d 102). Since the allegations in the second amended complaint, given a most liberal interpretation, as we are required to do when the attack is leveled against it on its face, are sufficient, that complaint states a cause of action. Hopkins, J. P., Martuscello, Latham and Shapiro, JJ., concur. [91 Misc 2d 80.]